Rehearing denied May 27, 1930.                        ON PETITION FOR REHEARING                              (288 P. 213)
Plaintiff has petitioned for a rehearing complaining that the court in its former opinion inaccurately stated the facts upon which it based its conclusion. Plaintiff sets out the facts which he claims the court inaccurately stated. First, he quotes this language:
"`In the present suit, plaintiff alleges as grounds for relief the same identical facts which were alleged in the former suit and prays for the same relief as against the same parties.'" *Page 83 
In the former suit plaintiff prayed for the restoration of a deed which he claimed had been executed and delivered to him and then destroyed by some of the defendants in that suit. In the instant case he relies upon the same deed and a contract which accompanied the deed but seeks to recover on a title alleged to have been completed by reason of adverse possession of the premises for more than 10 years. In both cases he relies upon the same contract between him and his parents and the performance of that contract on his part.
The only difference between the two cases is the form of the suits and the evidence supporting his claims. The substance of the two suits is the same. The aim of the two suits was the investment of the title to the premises in plaintiff; consequently, while strictly and technically the two suits differed in name, they do not differ either in purpose or in substance.
Plaintiff says in his petition for rehearing:
"If this court shall adhere to the observations of Mr. Justice JOHNS at page 298 of the opinion in the former case in the 93d Oregon, wherein he said: `it was an unconscionable and an unreasonable agreement,' then, of course, there was no contract, * * *."
The court is bound by the decree in the former case which held that plaintiff had no contract and denied him the relief he therein sought. The former decree goes further than simply to hold there was no valid contract but wholly denies plaintiff's claim. Neither the alleged deed nor the contract would constitute a color of title in the light of the former decision: Houck v.Houck, 93 Or. 281 (183 P. 3).
Second, plaintiff contends that the opinion in the instant case erroneously states in effect that plaintiff *Page 84 
claims the title to all of the premises by adverse possession. Plaintiff claims, however, the title to only an undivided half, referring to the undivided half held by plaintiff's father who died prior to the former suit. We think the inaccuracy, if it be such, is immaterial. The writer of the opinion had in mind the claim plaintiff was making under his complaint. We do not think the fact that the opinion does not expressly say an undivided half in any way changed the result.
Third, plaintiff contends that this language, which appears in the former opinion, is erroneous:
"The whole evidence shows and it is undisputed that Robert H. Houck, one of the brothers who was and is the duly qualified and acting administrator of his father's estate and was and is the executor of the will of his mother, has at all times, and during the entire period in which plaintiff claims to have had adverse possession of the land, lived in one of the two houses on the premises in dispute and has continuously resided therein."
The evidence is not clear or satisfactory as to the possession of the premises after the death of the father, David A. Houck. Defendant Robert H. Houck did claim to be in possession and there was evidence to support that claim. Plaintiff admits that the defendants are cotenants with him in the possession of the premises. While it is true a tenant in common may acquire the title of his cotenants by adverse possession, the evidence to prove such adverse possession must be clear and satisfactory in all regards: Crowley v. Grant, 63 Or. 212 (127 P. 28);Mitchell v. Campbell, 19 Or. 198 (24 P. 455); Wheeler v.Taylor, 32 Or. 421 (52 P. 183); see, also, 13 Am. Dec. 140; 33 Am. Dec. 629, 109 Am. St. Rep. 609; Ann. Cas. 1913D 1312.
We have very carefully reexamined the entire record and do not find the evidence supporting plaintiff's *Page 85 
claim to be of that clear and convincing nature that the law requires in order for one tenant in common to acquire the title of his cotenants by adverse possession. There is no evidence at all that we have been able to find which would prove that two of the defendants ever had any knowledge or even notice that plaintiff was so claiming the premises. Other defendants dispute the testimony of plaintiff and we are not satisfied that plaintiff's claim to his father's title has been established. The decision in the former case is, of course, the law of that case. Plaintiff has been in possession of the premises so as to get the use of the place, its rents and profits, and now claims as a basis for his title a contract which this court in the former case between the same parties held to be invalid.
Petition for rehearing is denied. Former opinion adhered to.